This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1189

                                   Rudolph Cooper,
                                      Relator,

                                          vs.

                         Minnesota Department of Corrections,
                                    Respondent.

                                Filed January 11, 2016
                                       Affirmed
                                 Cleary, Chief Judge

                         Minnesota Department of Corrections
                                    File No. 5091


Rudolph Cooper, Bayport, Minnesota (pro se relator)

Lori Swanson, Attorney General, Angela H. Kiese, Assistant Attorney General, St. Paul,
Minnesota (for respondent)


      Considered and decided by Cleary, Chief Judge; Ross, Judge; and Chutich, Judge.

                       UNPUBLISHED OPINION

CLEARY, Chief Judge

      Relator Rudolph Cooper filed this certiorari appeal from a grievance appeal report

issued by the Minnesota Department of Corrections (DOC) dismissing his grievance

appeal in which he sought to remove his risk-level assignment and to request a new risk-

level assessment prior to his release from confinement for his current incarceration.
Because relator has not demonstrated that the DOC’s dismissal of the grievance appeal

was erroneous or contrary to statute, we affirm.

                                          FACTS

       Relator has three prior convictions of third-degree criminal sexual conduct.

R.G.C., Jr. v. Minn. Dep’t of Corr., 760 N.W.2d 329, 330 (Minn. 2009). In 2001, before

his release from prison on a check forgery conviction, the DOC convened an end-of-

confinement review committee (ECRC) under the Community Notification Act (the Act),

Minn. Stat. § 244.052 (2000), and the ECRC assigned relator a risk-level III. R.G.C., 760
N.W.2d at 330. Relator had an opportunity to seek administrative review of the risk-level

determination by the contested-case proceedings provided in Minnesota Statutes chapter

14, and further judicial review by a writ of certiorari, but he withdrew the appeal before it

was heard by the administrative law judge. Id. at 330-31 (citing Minn. Stat. § 244.052,

subd. 6(a)).

       Subsequently, relator has made numerous attempts to challenge the risk-level III

determination. Relator’s current challenge is a grievance filed while he was incarcerated

at the Minnesota Correctional Facility-Stillwater on a conviction of third-degree assault

from Ramsey County.1 In the grievance, relator requested that the DOC vacate his risk-

level assignment on the ground that he should not have been assigned a risk level in 2001

because his criminal-sexual-conduct offenses were sentenced before the effective date of


1
  Relator is currently incarcerated serving a sentence for a third-degree assault conviction
from Anoka County, which is consecutive to the Ramsey County third-degree assault
sentence.


                                             2
the Act. Relator also sought a new assessment by the ECRC upon his release from

confinement on the felony assault. See Minn. Stat. § 244.052, subd. 3(d)(i) (2014)

(providing that commissioner convene ECRC 90 days prior to release to assess risk level

of predatory offender). The DOC dismissed the grievance appeal on July 6, 2015. This

certiorari appeal followed.

                                     DECISION

       On appeal of an administrative agency’s decision, this court examines the record

to determine whether the commissioner’s decision “was arbitrary, oppressive,

unreasonable, fraudulent, under an erroneous theory of law, or without any evidence to

support it.” Dietz v. Dodge County, 487 N.W.2d 237, 239 (Minn. 1992) (quotation

omitted). But we apply a de novo standard of review to an agency’s interpretation of a

statute. Braatz v. Parsons Elec. Co., 850 N.W.2d 706, 710 (Minn. 2014). The object of

statutory interpretation is “to ascertain and effectuate the intention of the legislature.”

Minn. Stat. § 645.16 (2014).

       Relator asserts that the Act does not apply to him because his sentences for the

third-degree criminal-sexual-conduct convictions expired before the Act’s effective date.

The relevant section of the Act became effective January 1, 1997, and applies “to persons

released or sentenced on or after that date.” 1996 Minn. Laws ch. 408, art. 5, § 8, at 667.

Relator is correct that each of his three criminal-sexual-conduct sentences expired before

the effective date of the Act.

       Nonetheless, the DOC argues that the statute applied to relator upon his release

from confinement in 2001 because the Act expressly applies to persons released from


                                            3
prison after the effective date. In other words, it is the predatory-offender designation

and not the offense of conviction that required relator to register in 2001. The DOC’s

argument is persuasive.

       The predatory-offender-registration statute, enacted in 1991, specifically states

that it “is effective August 1, 1991, and applies to offenders released from imprisonment

on or after that date.” 1991 Minn. Laws ch. 285, § 13, at 1329. Based on this enacting

language, the predatory-offender-registration statute has been consistently interpreted as

applying to all offenders released from prison after the effective date, regardless of the

date of the conviction offense. See State v. Manning, 532 N.W.2d 244, 247 (Minn. App.

1995) (noting predatory-offender statute’s enacting legislation applies retroactively),

review denied (Minn. Jul. 20, 1995); State v. Lilleskov, 658 N.W.2d 904, 908 (Minn.

App. 2003) (noting “predatory-offender-registration statute, which imposes a duty to

register based on a status that is triggered by an earlier act, can hardly be understood

except as applied retroactively”).

       The Act uses similar effective-date language as the predatory-offender-registration

statute, i.e., stating that it applies “to persons released or sentenced on or after” the

January 1, 1997, effective date. 1996 Minn. Laws ch. 408, art. 5, § 8, at 667. This

language evidences the legislature’s intent to apply the Act to individuals who meet the

definition of predatory offender and who are released from prison after the effective date

of the Act, regardless of when the offense was committed.

       Additionally, because the Act only applies to persons who are predatory offenders

and that definition controls who is subject to a risk-level determination, any changes to


                                            4
the definition of predatory offender control who is subject to the Act. For example, when

the Act became effective, it applied to “sex offender[s]” defined as persons required to

register as predatory offenders under section 243.166. 1996 Minn. Laws ch. 408, art. 5,

§ 4, at 660.      Section 244.052 was amended and expanded in 2000 to apply to all

predatory offenders released from confinement or sentenced after August 1, 2000. 2000

Minn. Laws ch. 311, art. 2, §§ 11, 16, at 197, 206. At that time, the legislature also

changed the definition of persons subject to community notification under the Act from

“sex offender” to “predatory offender.” Id., § 11, at 197.

       In 2001, relator met the definition of predatory offender based on his third-degree

criminal-sexual-conduct convictions.     Minn. Stat. § 243.166, subd. 1(a)(iii) (2000).

Because he was a predatory offender, the Act applied to him when he was released from

prison in 2001.

       Relator’s grievance appeal also requested a new assessment, under section

244.052, subdivision 3(d)(i) (2014), because he is under a new qualifying commitment

for third-degree assault.2    Relator argues that section 244.052, subdivision 3(d)(i),

requires the DOC to convene an ECRC for each predatory offender before it releases the


2
  If the Act did not apply to relator in 2001, he would be subject to the ECRC assigning a
risk level upon his release from prison for his current incarceration offense, felony
assault, based on his prior convictions for criminal sexual conduct. Minn. Stat.
§§ 243.166, .167 (2014). Relator’s current convictions preclude reassessment, however.
An offender may request a reassessment, provided the offender is in full compliance with
registration requirements and has not “been convicted of any felony, gross misdemeanor,
or misdemeanor offenses subsequent to the assignment of the original risk level.” Minn.
Stat. § 244.052, subd. 3(i) (2014).




                                             5
offender from prison. It is true that release violators are the only offenders who expressly

lack the right to an assessment and that relator is not a release violator. Minn. Stat.

§ 244.052, subd. 3(j) (“Offenders returned to prison as release violators shall not have a

right to a subsequent risk reassessment by the end-of-confinement review committee

unless substantial evidence indicates that the offender’s risk to the public has

increased.”).

        Although relator is not a release violator, his argument fails because the Act

applied to him in 2001. Relator met the statutory definition of someone required to

register as a predatory offender in 2001 based on his prior third-degree criminal-sexual-

conduct convictions. The DOC complied with its statutory obligation under the Act

when the ECRC assigned relator a risk level prior to his release from confinement in

2001.

        Because relator has not demonstrated that the Act did not apply to him or that the

DOC failed to properly implement the Act, the DOC’s dismissal of relator’s grievance

appeal was not “arbitrary, oppressive, unreasonable, fraudulent, under an erroneous

theory of law, or without any evidence to support it.”         Dietz, 487 N.W.2d at 239

(quotation omitted).

        Affirmed.




                                             6